 


109 HR 4632 IH: Chief Medical Officer Authorization Act of 2005
U.S. House of Representatives
2005-12-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4632 
IN THE HOUSE OF REPRESENTATIVES 
 
December 17, 2005 
Mr. Langevin (for himself, Mr. Thompson of Mississippi, Mr. Etheridge, and Ms. Jackson-Lee of Texas) introduced the following bill; which was referred to the Committee on Homeland Security, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide for a Chief Medical Officer in the Office of the Secretary of Homeland Security, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Chief Medical Officer Authorization Act of 2005.
2.Chief medical officer
(a)EstablishmentTitle V of the Homeland Security Act of 2002 (6 U.S.C. 311 et seq.) is amended—
(1)by redesignating the second section 510 as section 511; and
(2)by adding at the end the following:

512.Chief medical officer
(a)Chief medical officerThere is in the Office of the Secretary of Homeland Security a Chief Medical Officer who shall be an Under Secretary.
(b)General responsibilitiesSubject to the direction and control of the Secretary, the responsibilities of the Chief Medical Officer shall include the following:
(1)To report directly to the Secretary regarding all matters pertaining to the responsibilities listed in this section.
(2)To act as an advisor to the Secretary regarding medically-related issues to ensure the accuracy of medical messages delivered by the Secretary and contribute to important decisions being made by the Secretary that have a foundation in medicine, medical treatment, or medical response.
(3)To inform the public on medically-related homeland security issues, including threats and risk assessment, preparation, and response, and to provide information on how the public can best protect itself from such threats.
(4)In consultation with the Secretary of Health and Human Services, to develop standards, prepare plans, and evaluate training programs for emergency medical personnel related to disaster preparedness and to make those findings available to the Congress and to the emergency medical provider community.
(5)In consultation with the Assistant Secretary for Grants and Training, to be responsible for the oversight and management of the Metropolitan Medical Response System.
(6)To develop and update guidelines to be distributed to local authorities for medical plans to respond to natural disasters, industrial or transportation accidents, or intentional attacks on the United States involving conventional or unconventional weapons.
(7)To promote the development of mutual aid agreements to ensure the effective cooperation of civilian medical providers and facilities, including the development of intraregional and interregional coordination plans, interoperable equipment, standardized practices and procedures (including electronic systems to track patients transported from one location to another), and robust intraregional and interregional exercises.
(8)In consultation with the Director of the Office of Science and Technology, to coordinate medically-related research and development programs of the Department of Homeland Security with research and development programs of other Federal departments and agencies, and with other entities.
(9)To perform such other duties relating to the responsibilities described in this subsection as the Secretary may provide.
(c)Responsibilities regarding National Response PlanSubject to the direction and control of the Secretary, the responsibilities of the Chief Medical Officer regarding the National Response Plan created pursuant to Homeland Security Presidential Directive 5 (and any successor plan) shall include the following:
(1)To direct the operational elements of the National Disaster Medical System response to an incident of national significance, including by coordinating the activities of the Department of Homeland Security with the activities of the Department of Defense, the Department of Health and Human Services, the Department of Veterans Affairs, and any other relevant Federal departments and agencies.
(2)To submit a report to the Congress, not later than 6 months after the date of the enactment of this section, on the viability of expanding the National Disaster Medical System by adding a full-time, ready-to-deploy component and maintaining the existing system as a reserve component.
(3)In consultation with the Secretary of Health and Human Services, to ensure that the National Response Plan includes a plan to rapidly deliver medical supplies from the Strategic National Stockpile to the site of a natural disaster, industrial or transportation accident, or intentional attack on the United States involving conventional or unconventional weapons, and to acquire the transportation, logistical, and other assets necessary to carry out the plan.
(4)In cooperation with the Assistant Secretary for Infrastructure Protection, to ensure that plans are in place to ensure the continued functioning of the Nation’s critical infrastructure in the event of a biological incident as defined in the Biological Incident Annex of the National Response Plan.
(5)To submit to the Congress, within 30 days after the date of the enactment of this section—
(A)an analysis of conflicts among the Homeland Security Act of 2002, Homeland Security Presidential Directive 10, and the National Response Plan and its annexes as to the respective authorities and responsibilities of the Department of Homeland Security and the Department of Health and Human Services, when responding to a biological or medical disaster, especially if the disaster is declared an incident of national significance as defined in the National Response Plan; and
(B)recommendations on appropriate statutory or other policy changes to address such conflicts.
(d)Responsibilities regarding national medical surge capacitySubject to the direction and control of the Secretary, the responsibilities of the Chief Medical Officer regarding national medical surge capacity shall include the following:
(1)To conduct periodic assessments of the needs and capabilities of emergency medical providers, including governmental and nongovernmental providers, and to make the findings of such assessments available to the Congress and to the emergency medical provider community.
(2)To conduct surveys, not later than 90 days after the date of the enactment of this section and periodically thereafter, on the number of emergency medical personnel, the number of available hospitals beds (especially emergency and isolation bed space), and the production capacity of the United States to make vaccines, medicines, and medical supplies, and to make the findings of such surveys available to the Congress and to the emergency medical provider community.
(3)Consistent with the findings of the surveys conducted under paragraph (2), and in consultation with the Secretary of Health and Human Services and the Director of the Centers for Disease Control and Prevention, to ensure that the health care system of the United States is ready to respond to an incident of national significance, including natural disasters, industrial or transportation accidents, or intentional attacks on the United States involving conventional or unconventional weapons.
(4)To focus Federal resources on developing a national medical surge capacity, including by—
(A)integrating and coordinating the assets of the Department of Homeland Security with the assets of the Department of Defense, the Department of Health and Human Services, and the Department of Veterans Affairs;
(B)seeking to acquire and use private and government hospitals that have or will be closed, including hospitals that close because of the closure and realignment of military installations; and
(C)in partnership with State and local authorities, generating and disseminating emergency backup plans for treatment and housing sick or injured citizens if hospital space is unavailable, including identification of sites, number of patients who can be treated there, and medical staff and equipment necessary to use the site as an emergency treatment facility.
(e)Responsibilities regarding Project BioShieldSubject to the direction and control of the Secretary, the responsibilities of the Chief Medical Officer regarding Project BioShield shall include the following:
(1)To ensure the rapid completion of material threat assessments and material threat determinations and any other responsibilities incumbent upon the Department of Homeland Security for Project BioShield.
(2)To consult with the Department of Health and Human Services regarding requests for the release of information, requests for proposals, and the award of contracts pursuant to such requests by the Department of Health and Human Services under Project BioShield.
(3)To serve as one of the representatives from the Department of Homeland Security on the Weapons of Mass Destruction Medical Countermeasures Subcommittee of the National Science and Technology Council and the Office of Science and Technology Policy in the Executive Office of the President..
(b)Clerical amendmentThe table of contents in section 1(b) of the Homeland Security Act of 2002 is amended by adding after the items relating to section 509 the following:


Sec. 510. Procurement of security countermeasures for strategic national stockpile
Sec. 511. Urban and other high risk area communications capabilities
Sec. 512. Chief Medical Officer. 
 
